Citation Nr: 9915792	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-10 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for residuals of a 
fractured pelvis.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for a hernia.

7.  Entitlement to service connection for a respiratory 
disability.

8.  Entitlement to service connection for headaches.  




REPRESENTATION

Appellant represented by:	Belinda S. Morton, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had verified active duty from November 1966 to 
May 1974.  He alleges Persian Gulf War service and a computer 
printout, Veteran Identification Data, of February 11, 1997 
shows service from November 8, 1990 to April 23, 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In a May 1999 letter, the veteran's representative requested 
that the veteran be afforded a personal hearing before a 
member of the Board at the RO.  Accordingly, this matter is 
REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.


No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.






		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










